IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                         DIVISION ONE

STATE OF WASHINGTON,                              No. 70638-1-1


                     Respondent,

              v.



SILOAM SABIAN KAHLER,                             UNPUBLISHED OPINION                  ! O




                     Appellant.                   FILED: September 22, 2014


       Verellen, J. — Siloam Kahler appeals his criminal convictions, arguing that he-

was denied his constitutional rights to a speedy trial. But Kahler's constitutional speedy

trial rights did not attach until the charges were filed. Under all the circumstances, the

seven-month delay until trial was not presumptively prejudicial. Accordingly, we affirm.

                                          FACTS


       On August 3, 2012, Kahler spoke with City of Burlington police during their

investigation of a domestic assault, but he provided a false name. Police later

discovered Kahler's true identity and determined that he had an outstanding felony

warrant for failing to register as a sex offender and for bail jumping. Kahler was then

arrested pursuant to the warrant. When Kahler was searched incident to arrest, officers

discovered drug paraphernalia and a controlled substance.

       Kahler subsequently pleaded guilty to two counts of failing to register and he was

sentenced to 14 months of imprisonment, which he served at the Monroe Correctional

Center. On December 5, 2012, while Kahler was incarcerated on those convictions, the
No. 70638-1-1/2


Skagit County prosecuting attorney charged him with possession of a controlled

substance, in violation of RCW 69.50.4013, and with making false or misleading

statements to a public servant, in violation of RCW 9A.76.175.1

       More than four months later, in April 2013, Kahler sent a detainer request to the

Skagit County prosecuting attorney, seeking to have the pending charges resolved.

The Department of Corrections transported Kahler to Skagit County, and he was

arraigned on the pending charges on May 8, 2013. Kahler filed multiple motions

asserting that his constitutional and rule-based rights to a speedy arraignment and

speedy trial were violated by the delay between his arrest and trial. The trial court

denied these motions. On July 1, 2013, the trial court held a stipulated bench trial and

found Kahler guilty of the charged offenses. He was sentenced to 54 days of

confinement.2

       Kalher appeals.

                                      DISCUSSION


       Kahler contends that his constitutional speedy trial rights were violated. We

disagree.

      A defendant has federal and state constitutional rights to a speedy public trial.3


      1 Kahler was initially cited with knowingly giving false information to a public
servant, in violation of RCW 9A.76.175, and possession of drug paraphernalia, in
violation of RCW 69.50.412. Those misdemeanor charges, filed in municipal court,
were dropped in October 2012, after the State received the results of lab tests revealing
the presence of a controlled substance.
      2 The trial court also imposed a 310-day suspended sentence for Kahler's
conviction for making false or misleading statements to a public servant.
      3 U.S. Const, amend. VI; Wash. Const, art. I, § 22. Our state constitution
"requires a method of analysis substantially the same as the federal Sixth Amendment
analysis and does not afford a defendant greater speedy trial rights." State v. Iniguez,
167 Wash. 2d 273, 290, 217 P.3d 768 (2009).
No. 70638-1-1/3


Where a defendant claims the denial of these rights, our review is de novo.4 The

defendant's constitutional rights to a speedy trial attach when a charge is filed or an

arrest is made, whichever occurs first.5 Some pretrial delay is often "inevitable and

wholly justifiable,"6 and any "inquiry into a speedy trial claim necessitates a functional

analysis of the right in the particular context of the case."7 Accordingly, we utilize "an ad

hoc balancing test that examines the conduct of both the State and the defendant to

determine whether speedy trial rights have been denied."8 The four factors to be

considered are (1) the length of pretrial delay, (2) the reason for delay, (3) the

defendant's assertion of his rights, and (4) prejudice to the defendant.9

       In order to trigger such an analysis, however, a defendant must first demonstrate

that the "interval between accusation and trial has crossed the threshold dividing

ordinary from 'presumptively prejudicial' delay."10 The length of delay that requires us to

assess the other Barker factors is "dependent upon the peculiar circumstances of the

case."11 In determining whether the length of delay crosses "a line from ordinaryto

presumptively prejudicial,"12 reviewing courts have considered the duration of pretrial



       4 Iniguez, 167 Wash. 2d at 280.
      5 United States v. Loud Hawk, 474 U.S. 302, 311, 106 S. Ct. 648, 88 L. Ed. 2d
640 (1986); State v. Chavez. 111 Wash. 2d 548, 558, 761 P.2d 607 (1988).
       6 Doggett v. United States, 505 U.S. 647, 656, 112 S. Ct. 2686, 120 L. Ed. 2d
520(1992).
       7 Barker v. Wingo, 407 U.S. 514, 522, 92 S. Ct. 2182, 33 L. Ed. 2d 101 (1972).
       8 Iniguez, 167 Wash. 2d at 283.
       9 Barker. 407 U.S. at 530.
       10 Doggett. 505 U.S. at 651-52 (citing Barker. 407 U.S. at 530-31).
       11 Barker, 407 U.S. at 530-31.
       12 Iniguez. 167 Wash. 2d at 283.
No. 70638-1-1/4



custody, the complexity of the charges, and the extent to which a case involves a

reliance on eyewitness testimony.13 There is not a strict formula for the length of

permissible delay, but other courts have found delays between eight months and one

year presumptively prejudicial.14

       Kahler focuses on the nine-month period between his August 2012 arrest and his

May 2013 arraignment. But the constitutional rights to a speedy trial do not attach until

either the charge is filed or an arrest is made, whichever occurs first.15 Kahler was

arrested on August 3, 2012, but his arrest was not based on his possession of a

controlled substance or his false statements. Instead, that arrest was based on his

outstanding felony warrant. Charges related to his August offenses were not filed until

December 5, 2012. Therefore, Kahler's constitutional rights to a speedy trial did not

attach until December 2012. His arraignment occurred five months later, on May 8,

2013, and his trial occurred on July 1, 2013, two months after arraignment.

       Applying all of the relevant factors to Kahler's case, the seven months of pretrial

delay here was not presumptively prejudicial. While Kahler was not facing complex

charges, the length of delay between the time his speedy trial rights attached and the

time of trial was less than the eighth-month delay that our Supreme Court found "just




       13 Id, at 292 (citing Barker, 407 U.S. at 530-31).
       14 See State v. Ollivier. 178Wn.2d813, 828, 312 P.3d 1 (2013); Iniguez. 167
Wash. 2d at 291-92.

       15 See United States v. McDonald. 456 U.S. 1, 7-8, 102 S. Ct. 1497, 71 L. Ed. 2d
696 (1982); United States v. Marion. 404 U.S. 307, 313-24, 92 S. Ct. 455, 30 L. Ed. 2d
468 (1971) ("[l]t is either a formal indictment or information or else the actual restraints
imposed by arrest and holding to answer a criminal charge that engage the particular
protections of the speedy trial provision of the Sixth Amendment.").
No. 70638-1-1/5



beyond the bare minimum needed to trigger the Barker inquiry."16 For most of the time

that Kahler was in custody after his arrest, he was being held in custody on his

convictions for failing to register rather than on the present charges.17 Furthermore, the

State's case against Kahler rested primarily on circumstantial evidence rather than

eyewitness testimony, so there was little danger that the delay resulted in third-party

witness memory issues or witness availability problems.18 In light of these

circumstances, the seven-month delay was not presumptively prejudicial. Accordingly,

we need not analyze the remaining Barker factors. Kahler's constitutional speedy trial

rights were not violated.19

       We affirm.




WE CONCUR:




 \y>Iniguez. 167 Wash. 2d at 293.
         17 The record indicates that Kahler remained in custody on his convictions for
failing to register at least through mid-April 2013.
     18 As the trial court noted, Kahler did not demonstrate that his own lack of
memory of the incidents was related to the delay.
      19 Kahler does not assert a due process claim, such as a challenge to the pre-
accusatorial delay between his criminal acts and the filing of the charges. See State v.
Qppelt. 172 Wash. 2d 285, 288-90, 257 P.3d 653 (2011).